UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)May 8, 2012 INTERSIL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-29617 59-3590018 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation Identification No.) 1001 Murphy Ranch Road Milpitas, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 432-8888 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 8, 2012, Intersil Corporation issued a press release announcing its May 8, 2012 Investor and Analyst Day Agenda which will include an update by management of its financial model (including a target Non-GAAP operating margin of 24%) and a discussion of an associated restructuring of operations. A copy of the press release is furnished as Exhibit 99.1 to this report pursuant to Item 8.01. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press Release datedMay 8, 2012 announcing Intersil Corporation’sInvestor and Analyst Day Agenda. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. INTERSIL CORPORATION Date: May 8, 2012 By: /s/ Thomas C. Tokos Name: Thomas C. Tokos Title: Sr. Vice President, General Counsel and Secretary
